The court granted a rehearing in the above-entitled cause June 22, 1938, the same being reheard at the Pocatello Term, September 8, 1938, all members of the court being present and accounted for, and having fully reconsidered the cause on all points urged in the petition for rehearing pro and con, the majority opinion heretofore filed is hereby reaffirmed as the opinion of the court, and it is so ordered.
Morgan and Ailshie, JJ., concur.
Holden, C.J., continues to adhere to his dissent as heretofore filed, in which dissent Budge, J., joins. *Page 465